486 F.2d 1052
6 Fair Empl. Prac. Cas. (BNA) 1348, 7 Empl. Prac.Dec. P 904827 PUERTO RICAN MIGRANT FARM WORKERS, Appellants,v.SHADE TOBACCO GROWERS AGRICULTURAL ASSOCIATION, INC., etal., Appellees.
No. 56, Docket 73-1415.
United States Court of Appeals,Second Circuit.
Argued Oct. 31, 1973.Decided Nov. 19, 1973.

David M. Sheehan, Leverett, Mass.  (James W. Zion, Mitchell W. Pearlman, Hartford, Conn., Miriam Guido, Kevin Carey, Migrant Legal Action Program, Washington, D. C., on the brief), for appellants.
Aaron Nassau, Hartford, Conn., for appellees.
Before MOORE, HAYS and FEINBERG, Circuit Judges.
PER CURIAM:


1
Appellants, Puerto Rican migrant farm workers, who labored in the tobacco fields of the Connecticut Valley, allege violations of their employment contracts, principally the failure to supply them a hot lunch.  The United States District Court for the District of Connecticut, T. Emmet Clarie, J., dismissed their complaint for lack of subject matter jurisdiction and we affirm, substantially on the basis of Judge Clarie's excellent opinion. 352 F. Supp. 986 (1973).  We add only that we think that Gomez v. Florida State Employment Service, 417 F.2d 569 (5th Cir. 1969), upon which appellants rely, is properly distinguishable because that case involved actions of state officials, who were defendants in violation of specific minimum requirements of federal regulations and the alleged deprivation of basic human rights.  Here, in contrast, appellants are deprived neither of the fundamentals of human dignity nor of any right specifically secured by any federal regulation.


2
Judgment affirmed.